Citation Nr: 0739740	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran testified at a Board hearing before the 
undersigned Veterans Law Judge (VLJ) in October 2007.  

The Board notes that one of the veteran's treating physicians 
at VA submitted a statement dated in May 2005 in which it was 
reported that the veteran was treated for schizoaffective 
disorder, opioid dependence, anxiety, diabetes, and 
hypertension.  In a June 2005 letter the RO accepted the 
medical statement as a claim of entitlement to service 
connection for schizoaffective disorder, opioid dependence, 
anxiety, diabetes, and hypertension.  By way of a July 2005 
letter the RO indicated that the May 2005 statement should 
not have been considered as a claim for those disabilities 
and indicated that the only issue pending was the veteran's 
claim for entitlement to service connection for PTSD.  At the 
Board hearing in October 2007, the veteran's representative 
asked that the RO proceed with the claims for schizoaffective 
disorder, opioid dependence, anxiety, diabetes, and 
hypertension.  Consequently, a claim of entitlement to 
service connection for schizoaffective disorder, opioid 
dependence, anxiety, diabetes, and hypertension is referred 
for appropriate action.  


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service.




CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from August 1972 to March 
1974.  Service personnel records associated with the claims 
file do not reflect any foreign service.  The personnel 
records and the veteran's DD 214 reflect that the veteran 
received the National Defense Service Medal and the Expert 
Rifle M16 Badge.  The veteran's military occupation specialty 
(MOS) was noted to be light weapon infantry.  

The veteran's service medical records are negative for any 
indication of any psychiatric evaluation or treatment.  The 
veteran's December 1973 separation physical examination is 
negative for any psychiatric finding and noted that a mental 
status evaluation performed at Fort Dix, New Jersey revealed 
no significant mental illness.  The examiner noted that the 
veteran had scars over his left eye and on both legs.  The 
veteran did not report any psychiatric symptoms on his report 
of medical history that was prepared in conjunction with his 
separation examination.  

Associated with the claims file are inpatient and outpatient 
treatment reports from VA dated from August 1990 to July 
2007.  The records indicate that the veteran was treated for 
a variety of psychiatric disabilities including paranoid 
schizophrenia, bipolar disorder, alcohol abuse, polysubstance 
abuse, opiate dependence, cocaine dependence, methadone 
dependence, PTSD, schizoaffective disorder, and substance 
induced mood disorder with hypomania.

Also associated with the claims file are several letters from 
the veteran's treating physician, nurse, and social workers 
at VA.  Letters dated in December 2000 and January 2001 
indicated that the veteran was in treatment for bipolar 
disorder.  A May 2005 letter indicated that the veteran was 
being treated in the mental health partial hospitalization 
program for schizoaffective disorder, prolonged PTSD, opioid 
dependence, and anxiety.  An April 2007 letter indicated that 
the veteran completed a Health Improvement Program (HIP) for 
veterans, which focused on health and social skills 
improvement.  A May 2007 letter indicated that the veteran 
began treatment for PTSD and bipolar symptoms in 1997 and 
made a remarkable improvement in his life, managing to stay 
clean and sober, connect with other Vietnam Veterans, and 
exercise daily to keep up his health.  

The veteran testified at a Board hearing in October 2007.  He 
reported that he was treated for an attempted suicide at Fort 
Dix, New Jersey.  He later testified that he was unsure if he 
was treated at Fort Dix or another hospital.  He said he 
thought he was treated at a military hospital.  He testified 
that he woke up with stitches in both arms.  He said he did 
not remember the date or anything about the incident other 
than the fact that he was mauled by anti-war protestors, 
possibly at an airport or terminal.  He said he was unsure of 
where the attack occurred and he was unsure of how he tried 
to commit suicide.  He said he only knew that he woke up with 
his wrists sewn up.  He testified that he did not have any 
mental health disabilities prior to his entry into service.  
The veteran also testified that while he was on a REFORGER 
exercise to Germany a fellow serviceman was asleep under a 
tank and got run over by the tank.  He said he did not 
witness the tank roll over the other soldier but he said he 
saw him after the accident.  He was unable to recall the name 
of the soldier, the date of the incident, or where in Germany 
the accident occurred.  He said he thought the accident 
happened in the winter because there was snow.  He said he 
was unsure why he referred to the incident as a REFORGER 
exercise but he said that was what came to mind when he 
thought about the incident.  He also testified that a soldier 
in his unit was killed by a shot gun or hand grenade.  He was 
unsure if that incident occurred in Germany.  He did not 
remember the name of the soldier or the date of the incident.  
He said he gets confused about whether or not he was involved 
in combat.  The veteran said he was discharged after the 
suicide attempt and he said he did not go back to his unit 
before he was discharged.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2007); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2007).  

In this case the veteran's service medical records do not 
document combat service.  The veteran has not specifically 
identified a stressor capable of being verified.  He 
testified that he was assaulted by Vietnam protestors and 
ended up attempting to commit suicide, he said he saw the 
aftermath of a fellow serviceman who had been run over by a 
tank while he was on a mission in Germany, and he said 
another soldier in his unit was killed either by a gun shot 
or hand grenade.  The veteran was unable to recall any 
specific details concerning the circumstances surrounding any 
of the claimed incidents, such as names and dates.  The 
veteran testified that he was unsure of whether he was 
involved in combat.  The Board notes that the veteran's 
service personnel records and his DD214 do not indicate that 
the veteran had any foreign service and his SMRs did not 
reveal any evidence of a suicide attempt.  The separation 
examination indicated that the veteran had no significant 
mental illness and the only scars noted were on the veteran's 
legs and over his left eye.  

A salient point to be made is that the veteran does not have 
a diagnosis of PTSD specifically linked to any of the claimed 
stressors.  VA inpatient and outpatient treatment reports 
reflect a variety of diagnoses including PTSD but the PTSD 
diagnosis was not linked to any stressor and does not appear 
to have been based on psychological testing.  Absent a 
diagnosis of PTSD related to a verified stressor, service 
connection must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007).  The preponderance of the evidence is 
against the claim.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  
There is no outstanding information or evidence needed to 
substantiate a claim in this case.  He has provided the 
necessary information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The RO wrote to the veteran in September 2002 and advised him 
to submit medical evidence showing a diagnosis of PTSD.  The 
veteran was informed of what VA would do to assist him in 
developing his claim.  He was advised as to what evidence was 
required to substantiate his claim for service connection.  
The veteran was informed of what he was responsible for in 
supporting his claim.  The veteran was also advised to submit 
any evidence that he had.  The RO sent a follow-up letter to 
the veteran in November 2006 in which the veteran was 
informed of the status of his claim and again advised to 
submit medical evidence showing a diagnosis of PTSD.  The 
veteran was informed of what VA would do to assist him in 
developing his claim.  He was advised as to what evidence was 
required to substantiate his claim for service connection.  
The veteran was informed of what he was responsible for in 
supporting his claim.  The veteran was also advised to submit 
any evidence that he had.  Additionally, the veteran was told 
of the criteria used to award disability ratings and the 
criteria for assigning an effective date in a March 2006 
letter and in the November 2006 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The veteran was informed that service connection for PTSD 
requires medical evidence of a diagnosis of PTSD; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, service personnel records, 
and VA treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
contention that service connection for PTSD should be 
granted.  As for whether further action should have been 
undertaken by way of obtaining an additional medical opinion 
on the question of whether the veteran has a current 
diagnosis of PTSD related to a verified stressor, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2007).  In this case, the veteran has been 
treated for what has been described as PTSD, among other 
psychiatric diagnoses.  However, none of the veteran's 
stressors has been verified and there is no indication, 
except by way of unsupported allegation, that he has PTSD 
that may be associated with military service.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


